The contract upon which the decree in this cause was founded having been entered into prior to the 17th of December, 1792, the act subjecting lands to the payment of debts can have no operation on it. And the decree, having directed that the amount should be satisfied out of the lands and estate descended from the ancestor, must be proceeded on according to the laws in force prior to the passage of the before-recited act. The act authorizing executions to issue upon decrees in chancery, and that they shall have the same operation as similar process issued upon judgments at law, can not vary this case, for if there had been a judgment at law a fieri facias to sell the lands would have been illegal, and, therefore, is illegal in this case. Therefore, it is considered by the court, that th % fieri facias aforesaid he quashed, and that the plaintiffs recover of the defendant their costs in this behalf expended, which is ordered to.be certified to the said court.